Examiner’s Comment
Claims Rejoined
         Claim 9 is directed to the species of control sample has been rejoined with claims 1-8, 10-13 and 18.   Claim 9 was previously withdrawn from consideration as a result of a species requirement in the restriction requirement, mailed 11/24/21 this claim is hereby rejoined and fully examined for patentability.  Further, it is noted that although the applicant elected SEQ ID NO:36 as the antibody in claims 11-12.  All species of SEQ ID NO: recited in claims 11-12 have been considered.  Thus, the restriction requirement as set forth in the Office action mailed on 11/24/21 as directed to the species of control sample and SEQ ID NO: in the antibody are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Robert Netter, Jr., Attorney on 02/17/22.

IN THE CLAIMS:
          Cancel claims 14 and 19-20 without prejudice.
          Claim 21, line 13 delete the recitation “FOLFIRINOX”.
          Claim 21, line 13 delete the recitation “(combination” and replace with --a combination--.
          Claim 21, line 14 delete the recitation “oxaliplatin)” and replace with --oxaliplatin--.
          Claim 22, line 6 delete the recitation “FOLFIRINOX”.
          Claim 22, line 6 delete the recitation “(combination” and replace with --a combination--.
          Claim 22, line 7 delete the recitation “oxaliplatin)” and replace with --oxaliplatin--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The closest prior art is considered to be Borrebaeck et al (US 2014/0038844)  Borrebaeck et al teaches a method for determining the presence of pancreatic cancer in an individual by determining a biomarker signature comprised of the expression of one or more biomarkers.  However, Borrebaeck et al does not teach nor fairly suggest the combination of the current recited biomarkers. Also, the amendment to the claim to add .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.